DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) rejection is withdrawn in view of amended claim 5.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claims 5 and 14.

 	The Applicant’s arguments with respect to claims #1-5, 7, 10-16 in the reply filed on March 15, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-5, 7, 10-16 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the organic cover layer extends to a side surface of the first through hole” (claim 1); “a plurality of inner dams disposed between the hole area and the light emitting element; and a blocking groove disposed between each of the plurality of inner dams and the first through hole, the blocking groove extending through at least one of the plurality of inorganic insulating layers, wherein the organic cover layer extends to a side surface of the first through hole” (claim 11); “an organic cover layer disposed on the light emitting element and extending to a side surface of the at least one hole area” (claim 14); ““an organic cover layer disposed on the light emitting element and extending to a side surface of the at least one hole area . . . a blocking groove disposed between each of the plurality of inner dams and the first through hole, the blocking groove extending through at least one of the plurality of inorganic insulating layers, wherein the organic cover layer overlaps with each of the plurality of inner dams and the blocking groove” (claim 15); “wherein the organic cover layer extends to a side surface of the first through hole” (claim 16).
		As to claims 1, 11, 14, 15, and 16, Xiang (U.S. Patent Publication No. 2020/0185466 A1), hereafter “Xiang”, is the closest prior art.  Xiang teaches an organic cover layer 270 but the organic cover layer does not extend to a side surface of the at least one hole area 245, 280 as it stops short of the side surface.  Additionally, neither Xiang nor Kim et al. (U.S. Patent No. 9,632,487 B2) teaches the limitations of the inner dam and blocking groove.
		No other prior art was found. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829